RULING ON PETITION FOR PANEL REHEARING AND PETITION FOR REHEARING EN BANC

Before DAVIS and DENNIS, Circuit Judges, and FALLON 1 District Judge.
PER CURIAM:
Treating the Suggestion for Rehearing En Banc as a Petition for Panel Rehearing, the Petition for Panel Rehearing is DENIED. Judge Dennis would grant rehearing for reasons stated in his dissent. The court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service not having voted in favor, the Petition for Rehearing En Banc is DENIED.
In response to the petition for rehearing, we make it clear that all we hold is that Louisiana’s election plan, to the extent it *414precludes any legal election for United States Representatives and Senators on Federal Election Day, conflicts with 2 U.S.C. §§ 1 and 7 and is invalid. Also, we do not suggest that Louisiana may not retain its open primary system. One way it can retain this system and avoid any conflict with the federal statute is to hold the open primary on Federal Election Day and provide for a runoff election between November and January when the elected member of Congress takes office. See 2 U.S.C. § 8.